          Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 1 of 16




 1

 2                             UNITED STATES DISTRICT COURT FOR THE
 3
                                 NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6   AFRICAN AMERICAN TOBACCO CONTROL
     LEADERSHIP COUNCIL, ACTION ON                   Case No. 4:20-cv-4012-KAW
 7   SMOKING AND HEALTH, AMERICAN
     MEDICAL ASSOCIATION, AND NATIONAL
 8   MEDICAL ASSOCIATION,
 9
                 Plaintiffs,
10                                                    SECOND JOINT CASE MANAGEMENT
           v.                                                 ATTACHMENT A
11
     U.S. DEPARTMENT OF HEALTH AND
12   HUMAN SERVICE, XAVIER BECERRA, in his
     official capacity as Secretary of the U.S.
13   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION; JANET
14
     WOODCOCK, in her official capacity as Acting
15   Commissioner of the U.S. Food and Drug
     Administration; CENTER FOR TOBACCO
16   PRODUCTS; MITCH ZELLER in his official
     capacity as the Center for Tobacco Products,
17   Director.
18
                 Defendants.
19

20

21

22

23

24

25

26

27

28 SECOND JOINT CASE MANAGEMENT STATEMENT
   Case No. 4:20-cv-4012-KAW
          Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 2 of 16




                                                 April 29, 2021



D. Douglas Blanke, JD
Executive Director
Public Health Law Center
Mitchell Hamline School of Law
875 Summit Avenue
Saint Paul, Minnesota 55105

Re: Docket No. FDA-2013-P-0435

Dear Mr. Blanke:

This letter responds to your citizen petition submitted on April 12, 2013, on behalf of the
Tobacco Control Legal Consortium 1 and the African American Tobacco Control Leadership
Council; American Academy of Pediatrics; American Association for Cancer Research;
American Cancer Society – Cancer Action Network; American Heart Association; American
Legacy Foundation; American Lung Association; American Public Health Association;
Americans for Nonsmokers’ Rights; Asian Pacific Partners for Empowerment, Advocacy and
Leadership; Association for the Treatment of Tobacco Use and Dependence; Campaign for
Tobacco-Free Kids; Corporate Accountability International; NAATPN, Inc. (parent organization
of the National African American Tobacco Prevention Network); National Association of
County and City Health Officials; National Latino Alliance for Health Equity; Society for
Research on Nicotine and Tobacco; Summit Health Institute for Research and Education, Inc.;
and Valerie B. Yerger, N.D.

Your petition requests that the Food and Drug Administration (FDA) prohibit menthol as a
characterizing flavor in cigarettes. Specifically, your petition requests that FDA: (1) add menthol
to the list of additives and constituents in the prohibition on characterizing flavors in cigarettes
and cigarette smoke directed by section 907(a)(1)(A) of the Federal Food, Drug, and Cosmetic




1
    Now known as the Public Health Law Center.


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
w ww.fda.gov
         Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 3 of 16


Docket No. FDA-2013-P-0435
Page 2

Act (FD&C Act) and (2) work with appropriate entities to provide support to smokers of menthol
cigarettes who will quit as a result of the requested prohibition on menthol cigarettes.

On January 14, 2021, you submitted a citizen petition supplement 2 pursuant to 21 C.F.R.
§ 10.30(g) to update the administrative record with research developed since 2013 on the impact
of menthol in cigarettes. In the supplement, you identify and discuss evidence related to the
following topics: menthol’s impact on youth initiation, adult and youth cessation, the impact on
non-users of menthol cigarettes caused by secondhand smoke exposure, thirdhand smoke
exposure, tobacco waste pollution, the disproportionate impact that menthol has had on several
subpopulations (e.g., African Americans), evaluation data from several jurisdictions that have
implemented prohibitions on menthol, technical achievability, and illicit trade.

FDA has carefully reviewed your petition, January 2021 supplement, and the comments
submitted to the petition docket. When a citizen petition requests FDA to issue, amend, or revoke
a regulation, the applicable rulemaking procedures apply. See 21 C.F.R. § 10.30(f); 21 C.F.R.
§ 10.40; see also the Administrative Procedure Act, 5 U.S.C. § 551 et seq.; FD&C Act § 907(c)
(providing notice and comment procedures for product standard rulemaking). These provisions
set forth the procedures for, among other things, developing and issuing a notice of proposed
rulemaking, obtaining public comment, and promulgating a final rule. We interpret your petition
as a request that the Agency engage in the rulemaking process by proposing a rule to prohibit
menthol as a characterizing flavor in cigarettes. As discussed below, FDA intends to take such
action. In addition, while FDA generally does not provide direct cessation services, FDA intends
to work with the Department of Health and Human Services (HHS) to enlist and collaborate with
other entities at the Federal, Tribal, State and Local levels who provide support to menthol
smokers who quit or want to quit as a result of a prohibition of menthol as a characterizing flavor
in cigarettes going into effect. FDA therefore grants your petition in accordance with 21 C.F.R.
§ 10.30(e)(3).

    I.   Background

The Family Smoking Prevention and Tobacco Control Act (Tobacco Control Act), enacted on
June 22, 2009, amended the FD&C Act and gave FDA the authority to regulate tobacco products
(Pub. L. 111-31). 3 Among other provisions, the Tobacco Control Act established a “Special Rule

2
  The supplement was submitted on behalf of the following petitioners and other public health organizations: Public
Health Law Center; Action on Smoking and Health; African American Tobacco Control Leadership council;
American Academy of Pediatrics; American Cancer Society – Cancer Action Network; American Heart
Association; American Lung Association; American Medical Association; American Public Health Association;
American Thoracic Society; Americans for Nonsmokers’ Rights; Association of State and Territorial Health
Officials; Campaign for Tobacco-Free Kids; Center for Black Health & Equity; ClearWay MinnesotaSM; Legal
Resource Center for Public Health Policy; Massachusetts Association of Health Boards; National LGBT Cancer
Network; National Medical Association; Parents Against Vaping E-Cigarettes; Public Health Advocacy Institute;
Truth Initiative; and Valerie Yerger, N.D.
3
  The Tobacco Control Act provides FDA authority to regulate cigarettes, cigarette tobacco, roll-your-own tobacco,
smokeless tobacco, and any other tobacco products that the Agency by regulation deems to be subject to the law. On
May 10, 2016, FDA issued the “Deeming Rule,” which extended FDA's tobacco product authority to all tobacco
products, other than the accessories of deemed tobacco products, that meet the statutory definition of tobacco
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 4 of 16


Docket No. FDA-2013-P-0435
Page 3

for Cigarettes” that bans cigarettes with characterizing flavors other than tobacco and menthol.
The special rule makes clear that it does not limit the authority of the Secretary of HHS to take
action on menthol or any other artificial or natural flavor, herb or spice not specified in the
special rule (section 907(a)(1)(A) of the FD&C Act).

The FD&C Act does not require or compel FDA to adopt any particular tobacco product
standard within any specific time frame. FDA also has broad discretion in deciding whether or
not to issue, revise, amend, or revoke an existing product standard (sections 907(a)(2) and
907(d)(4) of the FD&C Act). Section 907 of the FD&C Act also provides that FDA may adopt
tobacco product standards if the Secretary of HHS finds that a tobacco product standard is
appropriate for the protection of the public health taking into consideration scientific evidence
concerning: (1) the risks and benefits of the proposed standard to the population as a whole,
including users and nonusers of tobacco products; (2) the increased or decreased likelihood that
existing users of tobacco products will stop using such products; and (3) the increased or
decreased likelihood that those who do not use tobacco products will start using such products
(section 907(a)(3)(B)(i) of the FD&C Act). The FD&C Act grants FDA broad discretion as to the
content of tobacco product standards. For example, the FD&C Act provides FDA authority to
implement provisions regarding nicotine yields, reduction or elimination of other constituents
(including smoke constituents) or harmful components, and provisions for the construction,
components, ingredients, additives, constituents (including smoke constituents) and properties of
the tobacco product (section 907(a)(4) of the FD&C Act).

In promulgating a product standard, the Agency is required to first issue a proposed rule that,
among other things, invites interested persons to submit a draft or proposed tobacco product
standard for consideration by the Agency (section 907(c) of the FD&C Act). The Agency is also
required to consider information submitted in connection with a proposed standard (section
907(d) of the FD&C Act) including information submitted regarding the technical achievability
of compliance with the standard, and information submitted concerning the countervailing
effects of the standard on the health of adolescent tobacco users, adult tobacco users, or
nontobacco users, such as the creation of a significant demand for contraband (section 907(b) of
the FD&C Act).

In addition, section 907(a)(5) of the FD&C Act requires FDA to “provide for periodic evaluation
of tobacco product standards established under this section to determine whether such standards
should be changed to reflect new medical, scientific, or other technological data.”

  II.    FDA’s Relevant Regulatory History

In its implementation of the Tobacco Control Act over the past several years, FDA has engaged
in close study and careful consideration of the scientific evidence and complex policy issues
related to menthol cigarettes.


product. 81 Fed. Reg. 28974 (May 10, 2016), codified at 21 C.F.R. § 1100.1. This includes electronic delivery
systems (ENDS), cigars, waterpipe (hookah) tobacco, pipe tobacco, nicotine gels, and dissolvables that were not
already subject to the FD&C Act (id. at 28976).
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 5 of 16


Docket No. FDA-2013-P-0435
Page 4

In March 2010, FDA’s Tobacco Product Scientific Advisory Committee (TPSAC) undertook an
extensive review of the available evidence concerning menthol cigarettes and solicited and
received input from many public commenters, including researchers, tobacco industry
representatives, consultants to the tobacco industry, and public health experts. As required by
section 907(e) of the FD&C Act, on March 23, 2011, TPSAC submitted its report and
recommendation to the Secretary of HHS on the impact of the use of menthol in cigarettes on the
public health, including use among children, African Americans, Hispanics, and other racial and
ethnic minorities (TPSAC Report). 4,5,6 Based on evidence available at that time, TPSAC
concluded that removing menthol cigarettes from the market would benefit the public health, and
noted that the statute provides a “variety of mechanisms for FDA to consider, if it concludes that
it should pursue this recommendation,” but it offered “no specific suggestions for FDA to
follow-up” on its recommendations (TPSAC Report at 225). TPSAC also noted that, although
the FD&C Act requires FDA to consider information submitted on potential countervailing
effects of any proposed product standard, such as the creation of a black market, the advisory
committee was not “constituted to carry out analyses of the potential for and impact of a black
market for menthol cigarettes” and did not analyze that issue (id.). Therefore, “FDA would need
to assess the potential for contraband menthol cigarettes as required by the [FD&C] Act.” (Id.).
Finally, TPSAC stated that in reviewing the evidence related to its charge, it noticed “gaps in
understanding of menthol cigarettes and public health that should be addressed with further
research,” and recommended that FDA “[s]trengthen the evidence foundation on the public
health impact of menthol cigarettes” with research on menthol cigarettes’ impact on smoking
initiation and cessation and marketing practices. (TPSAC Report at 228).

Shortly thereafter, independent of TPSAC and nonvoting industry representatives to TPSAC,
experts within FDA’s Center for Tobacco Products (CTP) conducted an evaluation of the
available science related to the impact of the use of menthol in cigarettes on public health. This
evaluation is entitled “Preliminary Scientific Evaluation of the Possible Public Health Effects of
Menthol Versus Nonmenthol Cigarettes” (Preliminary Evaluation) 7 and has been peer reviewed. 8
FDA evaluated peer-reviewed literature, tobacco industry submissions and other materials

4
  Tobacco Products Scientific Advisory Committee, Menthol Cigarettes and Public Health: Review of the Scientific
Evidence and Recommendations (submitted Mar. 23, 2011, finalized July 21, 2011), available at
https://wayback.archive-
it.org/7993/20170405201731/https://www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/T
obaccoProductsScientificAdvisoryCommittee/UCM269697.pdf.
5
  In addition, the nonvoting industry representatives of TPSAC submitted a separate document reflecting the tobacco
industry perspective. See Non-Voting Industry Representatives on TPSAC and Other Tobacco Industry
Stakeholders, The Industry Menthol Report, Menthol Cigarettes: No Disproportionate Impact on Public Health
(Mar. 23, 2011), available at https://wayback.archive-
it.org/7993/20170406091740/https://www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/T
obaccoProductsScientificAdvisoryCommittee/UCM249320.pdf.
6
  In 2014, the U.S. District Court for the District of Columbia held that TPSAC members were improperly
appointed. Lorillard, Inc. v. FDA, 56 F. Supp. 3d 37 (D.D.C. 2014). The court ordered FDA to reconstitute TPSAC
and enjoined FDA from using the TPSAC menthol report. Id. at 57. This holding was vacated by the U.S. Court of
Appeals for the D.C. Circuit. R.J. Reynolds Tobacco Co. v. FDA, 810 F.3d 827, 832 (D.C. Cir. 2016).
7
  The Preliminary Evaluation is available at https://www.fda.gov/media/86497/download.
8
  Peer Review Summary Report: External Peer Review of the FDA Scientific Evaluation of the Possible Health
Effects of Menthol Versus Nonmenthol Cigarettes (Oct. 18, 2011), available at
https://www.fda.gov/media/86018/download.
         Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 6 of 16


Docket No. FDA-2013-P-0435
Page 5

provided to TPSAC, secondary data analyses, and CTP’s own analyses of relevant large data sets
(Preliminary Evaluation at 3). The Preliminary Evaluation concluded the following:

         While there is little evidence to suggest that menthol cigarettes are more or less
         toxic or contribute to more disease risk to the user than nonmenthol cigarettes,
         adequate data suggest that menthol use is likely associated with increased smoking
         initiation by youth and young adults. Further, the data indicate that menthol in
         cigarettes is likely associated with greater addiction. Menthol smokers show greater
         signs of nicotine dependence and are less likely to successfully quit smoking. These
         findings, combined with the evidence indicating that menthol’s cooling and
         anesthetic properties can reduce the harshness of cigarette smoke and the evidence
         indicating that menthol cigarettes are marketed as a smoother alternative to
         nonmenthol cigarettes, make it likely that menthol cigarettes pose a public health
         risk above that seen with nonmenthol cigarettes.

(Preliminary Evaluation at 6). 9

In July 2013, FDA issued an advance notice of proposed rulemaking (ANPRM) to obtain
information related to the potential regulation of menthol in cigarettes, including any data,
research, or other information that may inform regulatory actions FDA might take with respect to
menthol in cigarettes (78 Fed. Reg. 44484 (July 24, 2013)) (Menthol ANPRM). The Menthol
ANPRM also made available the Preliminary Evaluation and an addendum with articles
published since the evaluation was submitted for peer review in 2011. (See id. at 44485). 10 FDA
sought data and information on a number of complex questions, including if FDA established a
tobacco product standard for menthol in menthol cigarettes, what level of menthol would be
appropriate for the protection of the public health; whether FDA should address menthol in other
tobacco products; whether alternatives and substitutes might appear on the market and how those
substances might be regulated; whether and how restrictions on advertising and promotion of
menthol cigarettes would influence consumer behavior; and whether there was evidence that
illicit trade in menthol cigarettes would become a significant problem if menthol cigarettes were
banned. (Id.). FDA received over 174,000 comments on the ANPRM, with approximately
165,000 of those comments submitted as part of 41 different write-in campaigns. 11 FDA has
reviewed and closely considered the comments.

In July 2017, FDA announced a new comprehensive plan for tobacco and nicotine regulation
designed to serve as a “multi-year roadmap to better protect kids and significantly reduce
tobacco-related disease and death.” 12 The new approach placed nicotine, and the issue of


9
  The Preliminary Evaluation emphasized that it did “not constitute a decision about what regulatory action, if any,
FDA might take with respect to menthol cigarettes” and noted “[t]here is no required deadline or timeline for FDA
to make a determination about what regulatory action, if any, is appropriate.” (Preliminary Evaluation at 6-7).
10
   The Reference Addendum is available at https://www.fda.gov/media/86409/download.
11
   See Docket: Menthol in Cigarettes, Tobacco Products; Request for Comments,
https://www.regulations.gov/docket/FDA-2013-N-0521.
12
   Press Release, Food & Drug Admin., FDA Announces Comprehensive Regulatory Plan to Shift Trajectory of
Tobacco-Related Disease, Death (July 27, 2017), https://www.fda.gov/news-events/press-announcements/fda-
announces-comprehensive-regulatory-plan-shift-trajectory-tobacco-related-disease-death.
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 7 of 16


Docket No. FDA-2013-P-0435
Page 6

addiction, at the center of the Agency’s tobacco regulation efforts, acknowledging that nicotine,
while highly addictive, is delivered through products on a continuum of risk.

FDA announced that the Agency would begin a public dialogue about lowering nicotine levels in
combustible cigarettes to non-addictive levels through product standards and further explore how
best to protect public health in the evolving tobacco marketplace by seeking input from the
public on approaches to regulating kid-appealing flavors in e-cigarettes and cigars. In March
2018, FDA issued three ANPRMs related to the regulation of nicotine in combustible
cigarettes, 13 flavors (including menthol) in tobacco products (Flavors ANPRM), 14 and premium
cigars 15.

The Flavors ANPRM requested data and information about, among other things, “how flavors
attract youth to initiate tobacco product use and about whether and how certain flavors may help
adult cigarette smokers reduce cigarette use and switch to potentially less harmful products” to
“inform regulatory actions FDA might take with respect to tobacco products with flavors.” (83
Fed. Reg. 12294). With regard to menthol, FDA requested additional data or information about
the role of menthol in cigarettes, including the role menthol plays in: (1) smoking initiation,
(2) the likelihood of smoking cessation in youth, young adults, and adults, (3) the likelihood that
menthol smokers would switch to another tobacco product or start dual use with another tobacco
product, instead of quitting smoking, if a tobacco product standard prohibited or limited menthol
in cigarettes, and (4) the use of tobacco products other than cigarettes (e.g., ENDS and cigars).
(Id. at 12299). FDA received over 525,000 comments on the Flavors ANPRM, a large proportion
of which were form letters related to 61 different mass mail campaigns. 16 FDA has reviewed and
closely considered the comments.

Also in March 2018, FDA announced the availability of a draft concept paper entitled, “Illicit
Trade in Tobacco Products after Implementation of an FDA Product Standard,” and sought
public comment. 17 This paper describes “aspects of the tobacco product market and consumer
behavior that may be relevant to the potential development of markets for contraband and
nonconforming tobacco products, specifically through illicit trade, after FDA implements a
tobacco product standard.” (Illicit Trade Paper at 2). The paper analyzes illicit trade by “breaking
down the mechanics of an illicit trade market into their various components, and examining the
factors that might support or hinder the establishment of a persistent illicit trade market in the
face of an FDA tobacco product standard.” (Id.)

Over the years, the Agency has also invested in scientific research to better understand the
effects of menthol. The Menthol and Flavor ANPRMs and internal reviews of the literature have

13
   Tobacco Product Standard for Nicotine Level of Combusted Cigarettes, 83 Fed. Reg. 11818 (Advance Notice of
Proposed Rulemaking, Mar. 16, 2018).
14
   Regulation of Flavors in Tobacco Products, 83 Fed. Reg. 12294 (Advance Notice of Proposed Rulemaking, Mar.
21, 2018).
15
   Regulation of Premium Cigars, 83 Fed. Reg. 12901 (Advance Notice of Proposed Rulemaking, Mar. 26, 2018).
16
   See Docket: Regulation of Flavors in Tobacco Products, https://www.regulations.gov/docket?D=FDA-2017-N-
6565.
17
   83 Fed. Reg. 11754 (Mar. 16, 2018). The draft concept paper is available at
https://www.fda.gov/files/tobacco%20products/published/Illicit-Trade-in-Tobacco-Products-After-Implementation-
of-an-FDA-Product-Standard.pdf.
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 8 of 16


Docket No. FDA-2013-P-0435
Page 7

informed our prioritization of research that will continue to add to the evidence on this issue.
Through contracts and interagency agreements with Federal partners, including the National
Institutes of Health (NIH), FDA sponsors research on a variety of menthol-related topics. For
example, through September 2020, FDA has funded research studying the role of menthol in
experimentation and progression to regular use among youth and young adults 18, menthol’s
impact on dependence in youth 19, the population health impacts and risks of menthol cigarette
smoking 20, and the effect of menthol use on quitting success 21. FDA has also funded studies
evaluating the impact of a real-world menthol sales restriction in Ontario, Canada. 22,23 In
addition, the Population Assessment of Tobacco and Health Study and national surveys such as
the National Youth Tobacco Survey (NYTS) and the Tobacco Use Supplement to the Current
Population Survey (TUS-CPS) include questions regarding use, risk perceptions, and attitudes
related to menthol tobacco products. 24,25 More information on specific projects supported by
CTP is available at https://www.fda.gov/tobacco-products/tobacco-science-research/research
(search “menthol” or “flavors”).

 III.    FDA Response to the Requests in Your Petition

     A. Add menthol to the list of additives and constituents in the prohibition on characterizing
        flavors in cigarettes and cigarette smoke directed by section 907(a)(1)(A) of the FD&C
        Act

     1. The request



18
   Villanti, A.C., A.L. Johnson, A.M. Glasser, et al. “Association of Flavored Tobacco Use with Tobacco Initiation
and Subsequent Use Among US Youth and Adults, 2013-2015.” JAMA Network Open, 2(10):e1913804, 2019.
Available at https://doi.org/10.1001/jamanetworkopen.2019.13804.
19
   Cwalina, S.N., A. Majmundar, J.B. Unger, et al. “Adolescent Menthol Cigarette Use and Risk of Nicotine
Dependence: Findings from the National Population Assessment on Tobacco and Health (PATH) Study.” Drug and
Alcohol Dependence, 206:107715, 2020. Available at https://doi.org/10.1016/j.drugalcdep.2019.107715.
20
   Le, T.T. and D. Mendez. “An Estimation of the Harm of Menthol Cigarettes in the United States from 1980 to
2018.” Tobacco Control, 0:1-5, 2021. Available at https://doi.org/10.1136/tobaccocontrol-2020-056256.
21
   Mills, S.D., Y. Hao, K.M. Ribisl, et al. “The Relationship Between Menthol Cigarette Use, Smoking Cessation
and Relapse: Findings from Waves 1 to 4 of the Population Assessment of Tobacco and Health Study.” Nicotine &
Tobacco Research, 2020. Available at https://doi.org/10.1093/ntr/ntaa212.
22
   Chaiton, M., R. Schwartz, J.E. Cohen, et al. “Prior Daily Menthol Smokers More Likely to Quit Two Years After
a Menthol Ban than Non-Menthol Smokers: A Population Cohort Study.” Nicotine & Tobacco Research, 2021.
Available at https://doi.org/10.1093/ntr/ntab042.
23
   Chaiton, M., I. Nicolau, R. Schwartz, et al. “Ban on Menthol-Flavoured Tobacco Products Predicts Cigarette
Cessation at 1 Year: A Population Cohort Study.” Tobacco Control, 29(3):341-347, 2020. Available at
https://doi.org/10.1136/tobaccocontrol-2018-054841.
24
   See U.S. Department of Health and Human Services. National Institutes of Health. National Institute on Drug
Abuse, and U.S. Department of Health and Human Services. Food and Drug Administration. Center for Tobacco
Products. Population Assessment of Tobacco and Health (PATH) Study [United States] Restricted-Use Files. Inter-
university Consortium for Political and Social Research [distributor], 2020-06-24.
https://doi.org/10.3886/ICPSR36231.v25.
25
   See U.S. Department of Commerce, Census Bureau (2020). National Cancer Institute and Food and Drug
Administration co-sponsored Tobacco Use Supplement to the Current Population Survey. 2018-2019.
https://cancercontrol.cancer.gov/brp/tcrb/tus-cps/.
         Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 9 of 16


Docket No. FDA-2013-P-0435
Page 8

In your petition, you urge FDA to “prohibit menthol as a characterizing flavor in cigarettes,
explicitly including both synthetic (racemic) and natural (l-menthol) menthol.” (Petition at 4-
5). 26 You assert that FDA has the authority to establish a tobacco product standard for menthol
and that Congress “explicitly made menthol a priority” by directing TPSAC to submit a menthol
report and recommendations within one year of its establishment. (Id. at 7-8). You state that
Congress “recognize[d] that the FDA’s decision to regulate menthol should be informed . . . [by]
concerns regarding the impact of menthol use on the health of children, African Americans,
Hispanics, and other racial and ethnic minorities.” (Id. at 8). You state that TPSAC conducted an
exhaustive review of the scientific evidence on the public health impact of menthol in cigarettes
and made the overall recommendation to FDA that “[r]emoval of menthol cigarettes from the
marketplace would benefit the public health in the United States.” (Id. at 8-9). You claim that the
“strength of the evidence reviewed in the TPSAC Report, and now supplemented by
subsequently published evidence, supports the elimination of menthol in cigarettes.” (Id. at 9).
Finally, you assert that the menthol ban that you propose is “appropriate for the protection of
public health” under section 907 of the Tobacco Control Act and present an analysis of the
evidence, taking into account the factors in section 907(a)(3)(B)(i) of the FD&C Act, to support
your claim that the requested rulemaking would be “appropriate for the protection of public
health.” (Id. at 8-33).

In your analysis of the evidence, you assert that the existing evidence indicates that mentholated
cigarettes increase initiation of smoking and decrease cessation. (Id. at 9-10). You cite the
TPSAC Report and other studies to demonstrate the prevalence of menthol cigarette use among
youth, the appeal of menthol’s minty flavor, and the cooling and anesthetic physiological
properties of menthol, which reduce the harshness of cigarette smoke and enhance addiction and
discourage cessation. (Id. at 11-12, 18-21). You note that, because “nearly 90% of adult smokers
start smoking before the age of 18 and nearly 99% start before the age of 25,” banning menthol
as a characterizing flavor in cigarettes “would translate to significant benefits for the health of
youth and the entire population.” (Id. at 14). In addition, you claim that removing mentholated
tobacco products from the marketplace would increase the likelihood that current smokers will
quit (id. at 15-18, 22-24) and would decrease the prevalence of tobacco use in the overall
population because “studies have indicated that a portion of smokers who initiate with menthol
cigarettes ultimately switch to non-menthol cigarettes” (id. at 22). Furthermore, you claim that
removing menthol from cigarettes would have a particularly important public health benefit for
African Americans and other minority populations. (Id. at 24). You cite data indicating that
menthol cigarettes are disproportionately used by and targeted to racial and ethnic minority
populations, such as African Americans, Native Hawaiian or Pacific Islanders, Hispanics or
Latinos, Asian Americans, as well as LGBTQ populations. (Id. at 24-28). For example, you state
“[t]here is strong evidence of disproportionate use within and targeting of menthol cigarettes to
the African American community, as well as evidence of a higher incidence of smoking-related
cancer morbidity and mortality as compared to other populations.” (Id. at 26).



26
  We note that the petition did not provide the exact wording of the proposed regulation, as required by 21 C.F.R.
§ 10.30(b)(3). For the reasons discussed elsewhere in this response, we interpret your petition to be a request that the
Agency engage in the rulemaking process by proposing a rule to prohibit menthol as a characterizing flavor in
cigarettes.
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 10 of 16


Docket No. FDA-2013-P-0435
Page 9

Your petition also asserts that the health benefits of a menthol prohibition “would outweigh any
perceived challenges.” (Id. at 28). You note that the symptoms of withdrawal (e.g., depression,
anxiety, and cravings for nicotine) and risk of relapse can be managed and are far outweighed by
the immediate and long-term health benefits of quitting smoking. (Id. at 28-29). You suggest that
a surge in demand for cessation services caused by the removal of menthol tobacco products
from the marketplace could be addressed by a notice period or phase-in that would provide
additional time to educate the public about the new regulation and available cessation resources,
and would give health care organizations and other providers of cessation resources time to
prepare for the increased demand for services. (Id. at 29). You further suggest that a national
effort to “increase access to comprehensive, quality, culturally relevant cessation resources,
particularly in underserved communities” will be needed. (Id.). Finally, you assert that the risks
of expansion of the illicit market have been overstated relative to the health benefits of a menthol
prohibition. (Id. at 30). You state there is “little evidence to back the tobacco industry’s claims
that prohibiting the sale of menthol cigarettes will lead to massive expansion of the illegal
market” and cite a study that suggests the vast majority of menthol smokers would try to quit or
switch to non-menthol cigarettes if menthol cigarettes were banned. (Id. at 30-31). You note that
the Prevent All Cigarette Trafficking Act (PACT) of 2009 (Pub. L. 111-154) would make it more
difficult to expand the illicit market for cigarettes (id. at 31-32) and that FDA could address
concerns about illicit markets by expeditiously designing and proposing the track and trace
system described in section 920(b) of the Tobacco Control Act (id. at 33).

As previously noted, on January 14, 2021, you submitted a citizen petition supplement pursuant
to 21 C.F.R. § 10.30(g) to update the administrative record with research developed since 2013
on the impact of menthol in cigarettes. In the supplement, you identify and discuss “seventy-
eight relevant sources of information that were not already referenced in the 2013 citizen
petition” (Supplement at 3). Many of these sources include peer-reviewed studies that were
funded or supported by FDA or other Federal agencies (id. at 3-4). The information you provide
describes evidence related to menthol’s impact on youth initiation, adult and youth cessation, and
the impact on non-users of menthol cigarettes (id. at 5, 11-23). You also include information on
the disproportionate impact that menthol has had on subpopulations, including youth, young
adults, and specific racial/ethnic groups including African Americans (id. at 5-11). In addition,
you provide evaluation data from several jurisdictions that have implemented prohibitions on
menthol, including local jurisdictions in the United States and Canada (id. at 5,16-17). You also
suggest that any potential countervailing effects from a menthol product standard can be
mitigated by FDA action (id. at 5, 24-36).

     2. Public comments

FDA received over 2,060 comments on the petition, with approximately 1,618 comments
submitted as part of a form letter campaign. 27 Comments were received from public health


27
  See Docket: Prohibit Menthol as a Characterizing Flavoring in Cigarettes and Cigarette Smoke,
https://www.regulations.gov/docket/FDA-2013-P-0435. Please note that certain comments submitted to the docket
before October 15, 2015 may not be publicly viewable on http://regulations.gov. Prior to October 15, 2015, FDA
had a long standing practice of not publicly posting on http://regulations.gov comments submitted by individuals in
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 11 of 16


Docket No. FDA-2013-P-0435
Page 10

advocacy groups, academics, State and local governments, medical associations, tobacco product
manufacturers, and individuals. Most comments expressed support for the petitioners’ request to
ban menthol as a characterizing flavor in cigarettes, with some of those giving details that were
generally in line with what was in your petition. 28 A number of comments expressed general
opposition to the petitioners’ request to ban menthol as a characterizing flavor in cigarettes.
However, several comments provided more detailed feedback on opposition to the petition and
urged FDA to deny the petition, and these comments are summarized and responded to below.

(Comment 1) Some comments argue that the scientific bases for the petitioners’ request are
inadequate. These comments state that the petitioners rely heavily on the evidence and
conclusions in the TPSAC Report, which the comments state uses a flawed approach to assess
the science. In addition, the comments also suggest the other scientific evidence cited by the
petitioners is flawed and inadequate. One comment also said the petitioners do not identify the
criteria used to identify, evaluate, and assess the strength of the additional evidence they
reference, and the petitioners omit evidence FDA should consider as it evaluates the petitioners’
request.

(Response) The comments regarding the inadequacy of the petitioners’ request were submitted at
the time the original citizen petition was submitted to FDA in 2013. The science has evolved
since the release of the TPSAC Report. In the intervening eight years, there has been an
accumulating evidence base regarding the role menthol in cigarettes plays in regard to
facilitating experimentation and progression to regular use, particularly in youth and young
adults, greater dependence in youth, and reduced cessation success among current smokers,
particularly African American smokers. In January 2021, the petitioners submitted a supplement
“to update the administrative record for this citizen petition with the most recent information on
the impact of menthol in cigarettes” (Supplement at 1). In addition, since 2013, FDA has
engaged in close study and careful consideration of the scientific evidence and complex policy
issues related to menthol cigarettes. 29 The record before FDA includes, but is not limited to, the
following: the citizen petition, the petition supplement which updated the administrative record
with research developed since 2013 on the impact of menthol in cigarettes, comments submitted
to the petition docket, the TPSAC Report, FDA’s Preliminary Evaluation, information and
comments received on the 2013 Menthol and 2018 Flavors ANPRMs, and scientific research
published since 2013. We believe there is sufficient evidence in the record to support a decision
to begin the rulemaking process to prohibit menthol as a characterizing flavor in cigarettes, and
the proposed rule may also take into account additional evidence and information not included in
the record for this citizen petition. As discussed below, based on our consideration of the existing
scientific evidence in the record, FDA believes eliminating menthol as a characterizing flavor in
cigarettes would benefit public health and, therefore, the Agency intends to issue a proposed rule
to prohibit menthol as a characterizing flavor in cigarettes. As part of the rulemaking process


their individual capacity. For more information, see https://www.govinfo.gov/content/pkg/FR-2015-09-18/pdf/2015-
23389.pdf.
28
   One comment also expressed support for the petitioners’ request for FDA to work with appropriate entities to
provide support to smokers of menthol cigarettes who will quit as a result of the requested prohibition on menthol in
cigarettes. Since most of the comments addressed the petitioners request to ban menthol cigarettes, we have opted to
discuss the comments in this section.
29
   See supra pp. 4-7.
       Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 12 of 16


Docket No. FDA-2013-P-0435
Page 11

under section 907 of the FD&C Act, the public will have an opportunity to comment on the
proposed rule.

(Comment 2) The comments also suggest that the scientific literature supports that menthol
cigarettes do not affect population harm differently than non-menthol cigarettes. More
specifically, one comment states that studies show that menthol smokers have no greater risks of
disease than non-menthol smokers and may have reduced risks of developing some diseases. In
addition, the comment states that methodologically sound studies which evaluate smoking
cessation and dependence find no difference between menthol and non-menthol smokers and that
available data do not establish that menthol cigarettes facilitate smoking initiation.

(Response) As noted in the response to comment 1, these comments were submitted to FDA in
2013 and the science has evolved since then. In January 2021, the petitioners submitted a
supplement “to update the administrative record for this citizen petition with the most recent
information on the impact of menthol in cigarettes” (Supplement at 1). The supplement cited
seventy-eight additional relevant sources of information that were not included in the 2013
citizen petition (Supplement at 3-5). Several of these studies were funded or supported by FDA
or other Federal agencies acting in coordination with FDA to inform efforts related to the
regulation of tobacco. In addition, as described in the response to comment 1, FDA has engaged
in close study and careful consideration of the scientific evidence and complex policy issues
related to menthol cigarettes. In assessing the population health impact of menthol cigarettes, the
Agency assesses impact on the population as a whole, accounting for impact to both users and
non-users of menthol cigarettes. In addition to assessing the risk of dependence and disease,
FDA also assesses evidence regarding the potential role of menthol in facilitating
experimentation and progression to regular use among youth and young adults, as well as
reducing cessation success among smokers, in determining whether restricting menthol in
cigarettes is appropriate for the protection of public health. Given the record before the Agency,
FDA believes there is sufficient evidence to make a decision regarding the petitioners’ request to
begin the rulemaking process to prohibit menthol as a characterizing flavor in cigarettes. As part
of the rulemaking process under section 907 of the FD&C Act, the public will have an
opportunity to comment on the proposed rule.

(Comment 3) Some comments state that the petitioners fail to fully consider the countervailing
effects of a menthol ban (e.g., illicit market for menthol cigarettes, the unregulated design and
manufacture of menthol cigarettes, reduced access controls for minors, expansion of criminal
enterprises, and declining tax revenue).

(Response) FDA appreciates the commenters concerns about the potential countervailing effects
of a menthol product standard. When FDA proposes a product standard, the FD&C Act requires
FDA to consider information submitted in connection with a proposed standard including
information submitted regarding the potentially countervailing effects of the standard on the
health of adolescent tobacco users, adult tobacco users, or nontobacco users, such as the creation
of a significant demand for contraband (section 907(b)(2) of the FD&C Act). Thus, FDA intends
to solicit and consider comments regarding the potential for countervailing effects of a proposed
       Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 13 of 16


Docket No. FDA-2013-P-0435
Page 12

product standard during the rulemaking. Regardless, based on the record, including evidence
regarding the potential for countervailing effects, FDA believes it is appropriate to issue this
proposed rule.

We note that, although TPSAC did not analyze the “potential for and impact of a black market
for menthol cigarettes” in the TPSAC Report (TPSAC Report at 225), since 2013, FDA has
engaged in close study and careful consideration of the scientific evidence and complex policy
issues related to menthol cigarettes, including the potential countervailing effects of a menthol
product standard. As discussed above, FDA made available a draft concept paper entitled, “Illicit
Trade in Tobacco Products after Implementation of an FDA Product Standard” and sought public
comment on the potential for illicit trade markets to develop in response to a tobacco product
standard. 30 As part of the rulemaking process under section 907 of the FD&C Act, the public will
have an opportunity to comment on the proposed rule, including on the issue of illicit trade and
other potential countervailing effects.

     3. The response

FDA appreciates your concerns regarding menthol cigarettes and shares your commitment to
preventing and reducing the death and disease caused by tobacco products, including menthol
cigarettes.

Cigarette smoking is the leading preventable cause of death and disease in the United States. 31
Due to the “Special Rule for Cigarettes”, menthol cigarettes are the only flavored combusted
cigarettes still marketed in the United States.

The Substance Abuse and Mental Health Services Administration (SAMHSA) estimated that in
2019 there were nearly 18.6 million current smokers of menthol cigarettes in the United States. 32
Menthol cigarettes are disproportionately used by, and thus have a disproportionately negative
impact on, youth and young adults 33, African Americans and other racial and ethnic minority
populations 34, sexual and gender minorities 35, individuals with mental health disorders 36, and

30
   Supra note 17.
31
   U.S. Department of Health and Human Services. Smoking Cessation. A Report of the Surgeon General. Atlanta,
GA: U.S. Department of Health and Human Services, Centers for Disease Control and Prevention, National Center
for Chronic Disease Prevention and Health Promotion, Office on Smoking and Health; 2020.
https://www.hhs.gov/sites/default/files/2020-cessation-sgr-full-report.pdf.
32
   United States Department of Health and Human Services. Substance Abuse and Mental Health Services
Administration (SAMHSA). Center for Behavioral Health Statistics and Quality. National Survey on Drug Use and
Health, 2019. Analysis conducted on December 18th, 2020. SAMHSA’s public online data analysis system (PDAS).
https://pdas.samhsa.gov/.
33
   Id.
34
   Id.
35
   Fallin, A., A.J. Goodin, and B.A. King. “Menthol Cigarette Smoking Among Lesbian, Gay, Bisexual, and
Transgender Adults.” American Journal of Preventive Medicine, 48(1):93-97, 2015. Available at
https://doi.org/10.1016/j.amepre.2014.07.044.
36
   Hickman, N.J., K.L. Delucchi, and J.J. Prochaska. “Menthol Use Among Smokers with Psychological Distress:
Findings from the 2008 and 2009 National Survey on Drug Use and Health.” Tobacco Control, 23(1):7-13, 2014.
Available at https://doi.org/10.1136%2Ftobaccocontrol-2012-050479.
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 14 of 16


Docket No. FDA-2013-P-0435
Page 13

those with lower household income 37. Nearly 85% of African Americans who smoke cigarettes
smoke menthol cigarettes, whereas about 30% of White smokers are menthol smokers. 38
Findings from the 2018 National Youth Tobacco Survey (NYTS) show that, among middle and
high school students who had smoked cigarettes in the past 30 days, 51.4% of non-Hispanic
Black youth and 50.6% of Hispanic youth reported smoking menthol cigarettes, compared to
42.8% of non-Hispanic White youth. 39 This unequal use of menthol cigarettes by race/ethnicity
has not changed since 2011. 40

Characterizing flavors in tobacco products, including menthol, enhance taste and make them
easier to use. Menthol masks the harshness and irritation of tobacco smoke among new smokers
and facilitates repeated experimentation and progression to regular use, particularly among youth
and young adults. 41,42 Menthol in cigarettes enhances nicotine addiction through a combination
of its flavor and sensory effects, which introduce nicotine to new users in a less aversive manner
than non-menthol cigarettes, and interacts with nicotine in the brain. 43,44 Youth who initiate
smoking with menthol cigarettes (compared with youth who initiate with non-menthol cigarettes)
are at greater risk of progression from experimentation to established smoking and nicotine
dependence. 45,46

Once a user is addicted, menthol’s flavor and sensory effects facilitate continued smoking 47,48
and menthol makes it harder for them to quit, particularly among daily smokers 49. This effect is
most prevalent among African American menthol smokers, who disproportionately have more
difficulty quitting than non-menthol smokers. 50 Consequently, the continued marketing of

37
   Mattingly, D.T., J.L. Hirschtick, R. Meza, et al. “Trends in Prevalence and Sociodemographic and Geographic
Patterns of Current Menthol Cigarette Use Among U.S. Adults, 2005-2015.” Preventive Medicine Reports,
20:101227, 2020. Available at https://doi.org/10.1016/j.pmedr.2020.101227.
38
   Supra note 32.
39
   Sawdey, M.D., J.T. Chang, K.A. Cullen, et al. “Trends and Associations of Menthol Cigarette Smoking Among
US Middle and High School Students-National Youth Tobacco Survey, 2011-2018.” Nicotine & Tobacco Research,
22(10), 1726-1735, 2020. Available at https://doi.org/10.1093/ntr/ntaa054.
40
   Id.
41
   Supra note 18.
42
   Klausner, K. “Menthol Cigarettes and Smoking Initiation: A Tobacco Industry Perspective.” Tobacco Control,
20(Suppl. 2):ii12-ii9, 2011. Available at https://doi.org/10.1136%2Ftc.2010.041954.
43
   Id.
44
   Henderson, B.J., T.R. Wall, B.M. Henley, et al. “Menthol Alone Upregulates Midbrain nAChRs, Alters nAChR
Subtype Stoichiometry, Alters Dopamine Neuron Firing Frequency, and Prevents Nicotine Reward.” The Journal of
Neuroscience, 36(10):2957-2974, 2016. Available at https://doi.org/10.1523%2FJNEUROSCI.4194-15.2016.
45
   Supra note 19.
46
   Nonnemaker, J., J. Hersey, G. Homsi, et al. “Initiation with Menthol Cigarettes and Youth Smoking Uptake.”
Addiction, 108(1):171-178, 2013. Available at https://doi.org/10.1111/j.1360-0443.2012.04045.x.
47
   Richter, P., D. Beistle, L. Pederson, et al. “Small-Group Discussions on Menthol Cigarettes: Listening to Adult
African American Smokers in Atlanta, Georgia.” Ethnicity & Health, 13(2): 171-182, 2008. Available at
https://doi.org/10.1080/13557850701784694.
48
   Wackowski, O.A., K.R. Evans, M.B. Harrell, et al. “In Their Own Words: Young Adults’ Menthol Cigarette
Initiation, Perceptions, Experiences and Regulation Perspectives.” Nicotine & Tobacco Research, 20(9):1076-1084,
2018. Available at https://doi.org/10.1093/ntr/ntx048.
49
   Supra note 21.
50
   Stahre, M., K.S. Okuyemi, A.M. Joseph, et al. “Racial/Ethnic Differences in Menthol Cigarette Smoking,
Population Quit Ratios and Utilization of Evidence-Based Tobacco Cessation Treatments.” Addiction, 105(Suppl.
1):75-83, 2010. Available at https://doi.org/10.1111/j.1360-0443.2010.03200.x.
        Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 15 of 16


Docket No. FDA-2013-P-0435
Page 14

menthol cigarettes raises profound health equity issues. This is true for active smokers as well as
nonsmokers. From 2011-2018, the prevalence of secondhand smoke exposure was approximately
twice as high among non-Hispanic Black nonsmokers compared to nonsmokers of other
races/ethnicities. 51

As evidence shows that menthol facilitates experimentation and progression to regular use
among youth and young adults and makes quitting more difficult, particularly in African
American smokers, FDA believes eliminating menthol as a characterizing flavor in cigarettes
would benefit public health. Based on our consideration of the existing scientific evidence,
including that submitted with the citizen petition and supplement, FDA intends to issue a
proposed rule to prohibit menthol as a characterizing flavor in cigarettes. This action is
consistent with FDA’s determination, based on its periodic evaluation of standards pursuant to
section 907(a)(5) of the FD&C Act, that the existing tobacco product standard should be
changed. 52

In order to eliminate menthol as a characterizing flavor in cigarettes, FDA will need to complete
“notice and comment rulemaking” in accordance with the Administrative Procedure Act and
section 907 of the FD&C Act, and FDA must comply with all other applicable laws and
Executive Orders. “Notice and comment rulemaking” is the process that FDA generally uses to
create or modify regulations. 53 This process involves drafting and publishing a proposed rule in
the Federal Register that describes the planned regulation and the basis for it (e.g., scientific and
policy reasons), and seeks public comment. Section 907 of the FD&C Act also describes the
process for proposing and promulgating product standards. Under section 907(c)(4) of the FD&C
Act, FDA must provide for a comment period of at least 60 days, but the comment period can be
90 days or longer for more complex rulemakings or if FDA grants an extension request. If, based
on all the information, FDA decides to issue a final rule, it would then need to draft a final rule
for publication that includes a statement of basis and purpose for the regulation and that
discusses the issues raised in public comments.

FDA intends to make this proposed rule one of the Agency’s highest priorities. As a proposed
rule on menthol will involve important public health issues, FDA expects that there will be
substantial interest and input from other agencies and departments across the Government during
the rulemaking process. Moreover, as with any rulemaking, the Agency will be facing other
priorities, and possibly some unforeseen circumstances. However, FDA is highly committed to
issuing this proposed rule.

51
   Shastri, S.S., R. Talluri, and S. Shete. “Disparities in Secondhand Smoke Exposure in the United States: National
Health and Nutrition Examination Survey 2011-2018.” JAMA Internal Medicine, 181(1):134-137, 2021. Available
at https://doi.org/10.1001/jamainternmed.2020.3975.
52
   On November 11, 2020, the U.S. District Court of the Northern District of California held that section 907(a)(5)
of the FD&C Act “requires that the FDA not only make periodic evaluations, but to make a determination of
whether to modify the standard, which may include adding menthol cigarettes to the flavor ban.” African Am.
Tobacco Control Leadership Council v. U.S. Dep’t. of Health & Human Servs., No. 20-cv-04012-KAW, Dkt. No.
34 at 4 (N.D. Cal. Nov. 12, 2020) (emphasis in original).
53
   For additional information about FDA’s rulemaking process, see https://www.fda.gov/tobacco-products/about-
center-tobacco-products-ctp/implementing-tobacco-control-act-through-policy-rulemaking-and-guidance and
https://www.fda.gov/regulatory-information/fda-rules-and-regulations.
       Case 4:20-cv-04012-KAW Document 50-1 Filed 05/18/21 Page 16 of 16


Docket No. FDA-2013-P-0435
Page 15


   B. Work with appropriate entities to provide support to smokers of menthol cigarettes who
      will quit as a result of the requested prohibition on menthol in cigarettes.

Your petition asserts that FDA should collaborate with providers of cessation programs,
including those that provide comprehensive cessation services that are accessible to all
populations and conduct related public education efforts, to mitigate any potential countervailing
effects resulting from the prohibition on menthol as a characterizing flavor in cigarettes and
cigarette smoke (Petition at 5).

While FDA generally does not provide direct cessation services, FDA intends to work with HHS
to enlist and collaborate with other entities at the Federal, Tribal, State and Local levels who
provide support to menthol smokers who quit or want to quit as a result of a prohibition of
menthol as a characterizing flavor in cigarettes going into effect. In the meantime, we note that
the Agency has developed a range of cessation messaging that aims to educate smokers,
including menthol smokers, on the benefits of quitting. We have worked collaboratively with the
National Cancer Institute (NCI) to develop a cessation website that features quitting tips, text
message programs to help smokers “practice the quit,” and online cessation counseling. We also
continue to work with stakeholders and public health partners to further amplify and disseminate
cessation messaging through FDA’s Exchange Lab and CDC’s Media Campaign Resource
Center. For more information on smoking cessation resources, see https://www.fda.gov/tobacco-
products/health-information/tobacco-public-health-resources.

IV.     Conclusion

For the reasons discussed above, FDA intends to issue a proposed rule to prohibit menthol as a
characterizing flavor in cigarettes. In addition, while FDA generally does not provide direct
cessation services, FDA intends to work with HHS to enlist and collaborate with other entities at
the Federal, Tribal, State and Local levels who provide support to menthol smokers who quit or
want to quit as a result of a prohibition of menthol as a characterizing flavor in cigarettes going
into effect. FDA therefore grants your petition in accordance with 21 C.F.R. § 10.30(e)(3).


                                              Regards,



                                              May D. Nelson
                                              Director, Office of Regulations
                                              Center for Tobacco Products
                                              Food and Drug Administration
